Citation Nr: 0639164	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-32 263	)	DATE
	)
	)

On appeal from the Education Center at the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to education benefits for an on-the-job training 
program with the California Highway Patrol (CHP) in Oakland, 
California.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
December 1992 to December 1996.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2004 decision of the RO in Muskogee, Oklahoma, 
which denied the veteran's claim for education benefits for 
an on-the-job training program with the CHP in Oakland, 
California.  

In December 2004, to support his claim, the veteran testified 
at a hearing at the RO in Oakland before the undersigned 
Veterans Law Judge (VLJ) of the Board.  A transcript of that 
proceeding is of record.

The Board remanded this case to the RO in March 2006 for 
further development and consideration.  


FINDING OF FACT

The veteran served on active duty from December 1992 to 
December 1996.


CONCLUSION OF LAW

The criteria are met for payment of educational assistance 
under Chapter 30, Title 38, of the United States Code, for 
on-the-job-training with the CHP in Oakland, California, from 
May 2001 to May 2002.  38 C.F.R. §§ 21.4250, 21.4131 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) imposes obligations on VA in terms 
of its duties to notify and assist claimants.  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006), and the implementing regulations 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2006).

Since the Board is granting the appellant's claim, in full, 
there is no need to discuss whether there has been compliance 
with the notice and duty to assist provisions of the VCAA 
because, even if there has not been, it is merely 
inconsequential and, therefore, at most harmless error.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  See, too, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II).

Analysis

The relevant facts of this case are not in dispute.  The 
veteran served on active duty in the military from December 
1992 to December 1996.  In May 2004, he filed a formal claim 
for education benefits for an on-the-job training program 
with the CHP in Oakland.  The training program had lasted 
from May 2001 to May 2002.

Later in May 2004, the RO notified the veteran that he was 
not entitled to receive these benefits because the training 
facility at issue was not approved until March 24, 2003 - 
after he had already completed the CHP program.  
An internal VA computer print-out confirms this program was 
approved effective March 24, 2003.  The veteran disagreed 
with the RO's denial of his claim, and this appeal ensued.

During his December 2004 hearing, the veteran testified that 
several of his colleagues (specifically, J. Ferdig and S. 
Bard) also had applied for - but unlike him were granted, 
education benefits for this same training program during the 
same period of time in question, 2001 to 2002.  (Hr'g. Tr., 
pgs. 4-5).

In support of this allegation, the veteran submitted a copy 
of a June 2004 letter from the RO to S. Bard indicating that 
S. Bard was entitled to education benefits under the 
Montgomery GI Bill beginning in June 2001.  This letter was 
issued by the same Education Officer less than three weeks 
after a similar letter was sent to the veteran denying these 
same benefits for 2001 and 2002. 

Chapter 30, Title 38, of the United States Code, provides for 
an educational assistance program to assist in the 
readjustment of members of the Armed Forces to civilian life 
after their separation from military service.  38 U.S.C.A. §§ 
3001, 3011 (West 2002 & Supp. 2006).  This program is 
available to individuals who meet certain criteria of basic 
eligibility, including active duty during certain prescribed 
dates and not preceding certain prescribed dates, or who meet 
certain other exceptional criteria.  See 38 U.S.C.A. § 3011 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 21.7040(a), 21.7042 
(2006).

The law provides that VA will approve and will authorize 
payment of educational assistance for an individual's 
enrollment in any course or subject which a State approving 
agency has approved and which forms a part of a program of 
education as defined by applicable regulations.  38 C.F.R. § 
21.7120 (2006).

VA regulations also provide that a course of education which 
does not lead to a standard college degree must be approved 
by the State approving agency for the State in which the 
school is located, or by the State approving agency which has 
appropriate approval authority, or, where appropriate, by VA.  
38 C.F.R. § 21.4250.

VA will not pay educational assistance for an enrollment in 
any course which has not been approved by a State approving 
agency or by VA when that agency acts as a State approving 
agency.  38 C.F.R. § 21.7122(a) (2006).



Considering the evidence of record in light of these 
requirements, and resolving all reasonable doubt in the 
veteran's favor, the Board finds that he satisfies the 
criteria for payment of educational assistance under Chapter 
30, Title 38, of the United States Code, for the on-the-job 
training he received with the CHP in Oakland, California, 
from May 2001 to May 2002.  He submitted supporting evidence 
confirming that his colleague was granted this identical 
benefit under the same circumstances.  And there is no 
countervailing evidence suggesting this supporting evidence 
is not authentic and credible.  The Board remanded this case 
to the RO in March 2006 to obtain further clarification of 
this patent discrepancy in the administration of these 
education benefits.  But citing the Privacy Act of 1974, the 
RO in Muskogee, Oklahoma, refused to release any information 
pertaining to S. Bard's records explaining why he was 
approved - yet the veteran was denied.

So the Board finds that the evidence is essentially in 
equipoise on this point.  In these situations the veteran is 
given the benefit of the doubt and his claim granted.  38 
U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 4.3.


ORDER

The claim is granted for payment of educational assistance 
under Chapter 30, Title 38, of the United States Code, for 
on-the-job training with the CHP in Oakland, California, 
between May 2001 and May 2002, subject to the laws and 
regulations governing the payment of benefits.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


